UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No.1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-176415 INTEGRITY APPLICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 98-0668934 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 102 Ha’Avoda Street P.O. Box 432 Ashkelon, Israel L3 78100 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 972 (8) 675-7878 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesxNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller Reporting Company x The aggregate market value of the voting stock held by non-affiliates is not determinable because there is no public trading market for our common stock, par value $.001 per share. As of August9, 2012, 5,295,543 shares of our common stock, par value $.001 per share, were outstanding. Explanatory Note Integrity Applications, Inc. is filing this Amendment No. 1 on Form 10-K/A (this “Amendment”) to its Annual Report on Form 10-K for the fiscal year ended December 31, 2011 as filed with the Securities and Exchange Commission (the “SEC”) on March 14, 2012 (the “Original Filing”) solely to amend the Report of Independent Registered Public Accounting Firm (the “Audit Report”) contained in Item 8 of the Form 10-K to correct a typographical error in the date of the Audit Report from March 12, 2012 to March 14, 2012. Pursuant to Rule 12b-15 promulgated under the Securities Exchange Act of 1934, as amended, we have repeated the entire text of Item 8 of the Original Filing in this Amendment.However, there have been no changes to the text of such item other than the change stated in the immediately preceding paragraph. This Amendment includes new certifications by our Principal Executive Officer and Principal Financial Officer pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 as exhibits 31.1, 31.2, 32.1 and 32.2 hereto. Except as expressly set forth above, this Amendment does not, and does not purport to, amend, update or restate the information in any other item of the Original Filing or reflect any events that have occurred after the date of the Original Filing.Please refer to our Quarterly Reports on Form 10-Q for the periods ended March 31, 2012 and June 30, 2012 for such subsequent events or transactions. PART II Item 8.Financial Statements and Supplementary INTEGRITY APPLICATIONS, INC. (A Development Stage Company) Consolidated Financial Statements as of December 31, 2011 INTEGRITY APPLICATIONS, INC. (A Development Stage Company) Consolidated Financial Statements as of December 31, 2011 Table of Contents Page Report of Independent Registered Public Accounting Firm F-3 Consolidated Financial Statements Balance Sheets F-4 Statements of Operations F-5 Statements of Changes in Stockholders’ Equity F-6 – F-10 Statements of Cash Flows F - 11 Notes to Consolidated Financial Statements F-12 – F-33 F- 2 Report of Independent Registered Public Accounting Firm To the Stockholders of INTEGRITY APPLICATIONS, INC. (A Development Stage Company) Fahn Kanne & Co. Head Office Levinstein Tower 23 Menachem Begin Road Tel-Aviv 66184, ISRAEL P.O.B. 36172, 61361 T + F + www.gtfk.co.il We have audited the accompanying consolidated balance sheets of Integrity Applications, Inc. (a development stage company) and subsidiary (hereinafter: the "Company") as of December31, 2011 and 2010, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for each of the three years in the period ended December31, 2011 and for the cumulative period from September30, 2001 (date of inception) through December31, 2011.These consolidated financial statements are the responsibility of the Board of Directors and management of the Company.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Integrity Applications, Inc. and subsidiary as of December31, 2011 and 2010, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December31, 2011 and for the cumulative period from September30, 2001 (date of inception) through December31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note1, the Company is in the development stage as defined in FASB Accounting Standards Codification (ASC) Topic915, "Development Stage Entities".It has not yet generated any revenues from its operations to fund its activities and is therefore dependent upon external sources for financing its operations.As of December31, 2011, the Company has incurred accumulated losses of US$12,517,519 and cumulative negative operating cash flow of US$9,276,835.These factors among others, as discussed in Note 1 to the consolidated financial statements raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 1.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. FAHN KANNE & CO. GRANT THORNTON ISRAEL Certified Public Accountants (Isr.) Tel-Aviv, Israel March 14, 2012 F- 3 INTEGRITY APPLICATIONS, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS US dollars (except share data) December 31, A S S E T S Current Assets Cash and cash equivalents Other current assets (Note 3) Total current assets Property and Equipment, Net (Note 4) Funds in Respect of Employee Rights Upon Retirement Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Credit from banking institutions - Accounts payable (Note 5) Other current liabilities (Note 6) Total current liabilities Long-Term Loans from Stockholders (Note 8) Liability for Employee Rights Upon Retirement Warrants with Down-Round Protection (Note 9C) - Total liabilities Commitments and Contingent Liabilities (Note 9) Stockholders’ Equity (Note 10) Common Stock of US$0.001 par value ("Common Stock"): 40,000,000 shares authorized as of December31, 2011 and 2010; issued and outstanding 5,295,543 shares and 4,844,575 shares as of December31, 2011 and 2010, respectively Additional paid in capital Accumulated other comprehensive income (loss) ) Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders’ equity The accompanying notes are an integral part of the consolidated financial statements. F- 4 INTEGRITY APPLICATIONS, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS US dollars (except share data) Year ended December 31, Cumulative period from September30, 2001 (date of inception) through December 31, 2010(*) 2009(*) 2011(*) Research and development expenses, net (Note 11) General and administrative expenses (Note 12) Other income - ) - ) Operating loss Financing expenses, net (Note 13) Loss for the year Loss per share (Basic and Diluted) (Note 15) Weighted average number of shares outstanding (Basic and Diluted) (Note 15) (*) As described in Note1A, the financial statements were retroactively restated to reflect the historical financial statements of the subsidiary A.D. Integrity Applications Ltd., which merged with a subsidiary of the Company on July15, 2010, as part of a structural reorganization of the Group. The accompanying notes are an integral part of the consolidated financial statements. F- 5 INTEGRITY APPLICATIONS, INC. (A Development Stage Company) STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) (*) US Dollars (except share data) Common Stock Accumulated Deficit Number of shares Amount Additional paid in capital other comprehensive loss accumulated during development stage Total stockholders equity (deficit) September 30, 2001 (date of inception) 2,136,307 Common Stock of US$0.001 per share issued for cash - - Loss for the period - ) ) Loss on translation of subsidiary's financial statements from its functional currency to the reporting currency - - - (5
